August 17, 2012 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:JNLNY Separate Account I (“Registrant”) File Nos. 333-70384 and 811-08401 Withdrawal of Amendment to a Registration Statement under the Securities Act of 1933 Dear Commissioners: Pursuant to Rule 477 under the Securities Act of 1933, Registrant is respectfully requesting the withdrawal of Post-Effective Amendment No. 64 to the Registration Statement (File Nos. 333-70384 and 811-08401) filed on July 2, 2012 (Accession No. 0000927730-12-000409). This request for withdrawal is being made consistent with discussions with the Securities and Exchange Commission staff.No securities were sold in connection with the Amendment. If you have any questions, please call me at (517) 367-3872. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Assistant Vice President & Associate General Counsel cc:Mark A. Cowan Joan E. Boros
